Andrews, Judge.
The facts underlying the procedural history of these cases are outlined in Avelar v. Scaffolding &c. Systems, 206 Ga. App. 682 (426 SE2d 673) (1992). As explained in the earlier appearance of these cases, the parties here filed a motion to consolidate these cases with Ruiz v. Pardue, 204 Ga. App. 566 (420 SE2d 1) (1992), which involved the same facts and legal issues. At the time of the motion, the decision from this court in Ruiz had issued, certiorari had been granted in Ruiz, and that case was pending in the Supreme Court. We noted these facts and, as in Ruiz, held that the trial court erred in granting summary judgment to Pardue and did not err in granting summary judgment to Scaffolding & Shoring Systems, Inc.
The Supreme Court ordered the cases consolidated with Ruiz, supra, and in Pardue v. Ruiz, 263 Ga. 146 (429 SE2d 912) (1993), reversed our decision. Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgments affirmed.


Birdsong, P. J., and Beasley, J., concur.